UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1071


AARON HOLSEY,

                Plaintiff - Appellant,

          v.

SUNTRUST BANK, INCORPORATED; KOONS FORD OF BALTIMORE,
INCORPORATED; JAMES E. KOONS, individually and as President
of Koons Ford Inc.; WILLIAM R. HAGEN, individually and as
Vice President for SunTrust Bank, Inc.; JOHNNY HARBUCK,
individually and as Director of Consumer Lending Services;
WENDY LINTON, individually and as general Sales Manager for
Koons Ford; GOLDIE CAMPBELL, individually and as Business
Manager for Koons Ford; PHIL CRUMP, individually and as
Sales Consultant for Koons Ford,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cv-01717-WMN)


Submitted:   March 31, 2010                 Decided:   April 28, 2010


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Holsey, Appellant Pro Se. Bradford Scott Bernstein, MILES
& STOCKBRIDGE, Rockville, Maryland; Brian M. Boyle, NEUBERGER,
QUINN, GIELEN,   RUBIN   &   GIBBER,   PA,   Baltimore,   Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

          Aaron      Holsey      appeals        the   district    court’s     orders

dismissing    this    action         and       denying      Holsey’s     motion     for

reconsideration.       We     have    reviewed        the    record    and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Holsey v. SunTrust Bank, Inc., No. 1:09-

cv-01717-WMN (D. Md. Dec. 16, 2009 & Jan. 7, 2010).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the      materials     before    the    court     and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           3